Case 2:20-cv-01582-VAP-RAO Document 6 Filed 03/12/20 Page 1 of 9 Page ID #:875



 1   THOMAS A. ZACCARO (SB# 183241)
     thomaszaccaro@paulhastings.com
 2   D. SCOTT CARLTON (SB# 239151)
     scottcarlton@paulhastings.com
 3   BRIAN S. KAEWERT (SB# 305140)
     briankaewert@paulhastings.com
 4   PAUL HASTINGS LLP
     515 South Flower Street
 5   Twenty-Fifth Floor
     Los Angeles, California 90071-2228
 6   Telephone: 1(213) 683-6000
     Facsimile: 1(213) 627-0705
 7
     Attorneys for Non-Party
 8   OFFICIAL COMMITTEE OF
     UNSECURED CREDITORS
 9   OF ALL TITLE III DEBTORS
     (OTHER THAN COFINA AND PBA)
10   and for Defendant PAUL HASTINGS LLP
11
                         UNITED STATES DISTRICT COURT
12
13                      CENTRAL DISTRICT OF CALIFORNIA
14
15
      ANDREW S. HENNIGAN,                 CASE NO. 2:20-CV-01582-VAP-RAO
16
                    Plaintiff,            EX PARTE APPLICATION OF NON-
17                                        PARTY OFFICIAL COMMITTEE
            vs.                           OF UNSECURED CREDITORS OF
18                                        ALL TITLE III DEBTORS (OTHER
      MCKINSEY & CO., INC., et al.,       THAN COFINA AND PBA) AND
19                                        DEFENDANT PAUL HASTINGS
                    Defendants.           SEEKING LEAVE TO FILE EX
20                                        PARTE APPLICATION UNDER
                                          SEAL
21
22                                         Action Filed: February 18, 2020
23
24                                         Hon. Virginia A. Phillips
25
26
27
28
                                                        EX PARTE APPLICATION SEEKING
                                                LEAVE TO FILE APPLICATION UNDER SEAL
Case 2:20-cv-01582-VAP-RAO Document 6 Filed 03/12/20 Page 2 of 9 Page ID #:876



 1                         STATEMENT OF RELIEF SOUGHT
 2          Pursuant to the Federal Rules of Civil Procedure and this Court’s Local Rule
 3   7-19, Non-Party Official Committee of Unsecured Creditors of All Title III Debtors
 4   (Other Than COFINA and PBA) (the “Official Committee”) and Paul Hastings LLP
 5   (“Paul Hastings”)1 respectfully submit this ex parte application seeking leave to file
 6   portions of an ex parte application under seal.
 7         This application is made on the grounds that the Complaint filed in the above-
 8   captioned action (i.e., ECF Document Nos. 1 and 1-1) contains certain information
 9   that is protected by the attorney-client privilege, the attorney work-product doctrine,
10   and/or the mediation privilege (collectively, “Privileged Information”). The Official
11   Committee is the holder of such privilege and has not waived it, nor does it intend to
12   waive it; in the context of the mediation privilege, the Official Committee does not
13   have the power to waive the privilege. Paul Hastings and the Official Committee
14   both hold the privilege with respect to attorney work-product. To preserve the
15   integrity of this Privileged Information, the Official Committee and Paul Hastings
16   desire to file an ex parte application seeking an Order to seal the Complaint.
17   However, to address the Privileged Information contained in the Complaint and the
18   reasons that the Privileged Information should be sealed from public view, the
19   Official Committee and Paul Hastings believe it is necessary to redact from public
20   view certain portions of the ex parte application seeking an Order to seal the
21   Complaint.
22          Pursuant to Local Rule 7-19.1, on March 12, 2020 at 2:37 p.m., D. Scott
23   Carlton emailed Mr. Hennigan informing him of the timing and substance this
24
     1
25    Paul Hastings has not been served and does not waive service of process of the
     Complaint. Paul Hastings makes this application for the limited purpose of
26   protecting the privilege of the Official Committee and protecting its attorney work
     product. Paul Hastings reserves its rights to compel arbitration, respond or otherwise
27   move to dismiss the Complaint following service of the Complaint. Likewise, the
     Official Committee appears for the limited purpose of protecting its privileges. The
28   Official Committee does not consent to or waive personal jurisdiction in California.
                                                        PARTE APPLICATION SEEKING LEAVE TO
                                             -1-                          SEAL APPLICATION
Case 2:20-cv-01582-VAP-RAO Document 6 Filed 03/12/20 Page 3 of 9 Page ID #:877



 1   application.2 (Declaration of D. Scott Carlton (“Carlton Decl.”) ¶ 5, Ex. A.) Mr.
 2   Carlton attached to his email to Hennigan a near-final copy of this application and all
 3   supporting papers and informed him that he would again be served with the filed
 4   version once the filing was complete. (Id.) Mr. Carlton also invited Hennigan to
 5   participate in a telephone call to discuss the substance of the application. (Id.)
 6   Hennigan was informed that he would have twenty-four hours from service to file a
 7   response to the application. (Id.) He was also informed to notify the Court Clerk by
 8   telephone if he does not intend to oppose the application. (Id.)
 9           This application is based on this Application and the accompanying
10   memorandum, the Declaration of D. Scott Carlton filed concurrently herewith, the
11   pleadings and other papers on file in this action, and all matters of which the Court
12   may take judicial notice.
13
14   Respectfully submitted,
15
16       DATED: March 12, 2020          PAUL HASTINGS LLP
17
18
                                        By: /s/ Thomas A. Zaccaro
19
                                             THOMAS A. ZACCARO
20
                                        Attorneys for Non-Party
21                                      OFFICIAL COMMITTEE OF
                                        UNSECURED CREDITORS
22                                      OF ALL TITLE III DEBTORS
                                        (OTHER THAN COFINA AND PBA)
23                                      and for Defendant PAUL HASTINGS LLP
24
25
26
27   2
       Mr. Carlton was unable to advise Mr. Hennigan orally, as Mr. Hennigan has thus
28   far declined to provide his telephone number.
                                                               EX PARTE APPLICATION SEEKING
                                              -2-      LEAVE TO FILE APPLICATION UNDER SEAL
Case 2:20-cv-01582-VAP-RAO Document 6 Filed 03/12/20 Page 4 of 9 Page ID #:878



 1                          Memorandum of Points and Authorities
 2       I.   INTRODUCTION
 3            Non-Party Official Committee of Unsecured Creditors of All Title III Debtors
 4   (Other Than COFINA and PBA) (the “Official Committee”)3 and Paul Hastings LLP
 5   (“Paul Hastings”) respectfully submit this ex parte application seeking leave to file
 6   portions of an ex parte application under seal.
 7            As discussed below, this ex parte relief is appropriate and necessary. The
 8   Official Committee and Paul Hastings would suffer undue prejudice if the relief
 9   requested herein is not granted. The Complaint contains information that is
10   protected by the attorney-client privilege, the mediation privilege, and/or the attorney
11   work-product doctrine (collectively, “Privileged Information”). Plaintiff obtained
12   the Privileged Information during the course of his employment at Paul Hastings
13   while performing legal services on behalf of the Official Committee. The Official
14   Committee holds the attorney-client privilege on these materials and the Official
15   Committee has not waived, and does not intend to waive such privileges. The
16   Official Committee also has no power to waive the mediation privilege, although
17   materials should remain protected from disclosure.
18            In addition, the work-product privilege belongs to both the Official Committee
19   and Paul Hastings. Neither Paul Hastings nor the Official Committee have waived
20   or intend to waive protections associated with the attorney work product doctrine.
21   Rather, the applicants desire to file an ex parte application seeking an Order to place
22   the Complaint under seal (the “Underlying Application”). To discuss the reasons
23   why the Complaint should be placed under seal without publicly discussing the very
24   Privileged Information they seek to protect, the Official Committee and Paul
25   3
      The Official Committee is the statutory committee of unsecured creditors appointed
26   by the United States Trustee in the cases under Title III of PROMESA, 42 U.S.C. §
     2101 et seq., with respect to the Commonwealth of Puerto Rico, the Puerto Rico
27   Highways and Transportation Authority, the Employees Retirement System of the
     Government of the Commonwealth of Puerto Rico, and the Puerto Rico Electric
28   Power Authority.
                                                               EX PARTE APPLICATION SEEKING
                                               -3-     LEAVE TO FILE APPLICATION UNDER SEAL
Case 2:20-cv-01582-VAP-RAO Document 6 Filed 03/12/20 Page 5 of 9 Page ID #:879



 1   Hastings hereby seek leave to file portions of the Underlying Application under seal.
 2    II.     FACTUAL AND PROCEDURAL HISTORY
 3            On February 18, 2020, Plaintiff filed a Complaint containing certain
 4   Privileged Information.4 (See generally Compl.) The Official Committee and Paul
 5   Hastings intend to take all reasonable steps to diligently protect this Privileged
 6   Information from further disclosure and to maintain the various privileges that
 7   protect this Privileged Information. Paul Hastings, on behalf of itself and the
 8   Official Committee, has requested that Plaintiff file a motion to seal the Complaint,
 9   but he has declined. As such, the Official Committee and Paul Hastings submit the
10   instant application seeking leave to file under seal an ex parte application designed to
11   stem the unauthorized spread of the Privileged Information. Paul Hasting has
12   contacted Plaintiff to advise him of the timing and substance of this application. 5
13   III.     ARGUMENT
14       A.        Ex Parte Relief Is Appropriate and Necessary
15             Ex parte relief is appropriate where the moving party seeks relief that cannot
16   be addressed by a regularly-noticed motion, and will face prejudice if its application
17   is denied, provided that the party is without fault in creating the problem at issue.
18   See Mission Power Eng'g Co. v. Cont'l Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal.
19   1995).
20            The “attorney-client privilege is, perhaps, the most sacred of all legally
21   recognized privileges, and its preservation is essential to the just and orderly
22   operation of our legal system.” United States v. Bauer, 132 F.3d 504, 510 (9th Cir.
23
     4
       Plaintiff’s prolix complaint is over 850 pages (including exhibits), with 1,724
24   paragraphs, which names over 150 defendants in a far-fetched RICO conspiracy,
     while even includes an honest services fraud claim against the Houston Astros
25   related to their recent cheating scandal.
     5
26     Plaintiff has declined to participate in a telephone conversation, so we have been
     unable to discuss this application orally. However, Paul Hastings has notified
27   Plaintiff of the intention to file this application via e-mail to
     andrewshennigan@gmail.com. It is our understanding that Mr. Hennigan’s address
28   is L.R. 5.2-1                             Arcadia, CA 91007.
                                                                 EX PARTE APPLICATION SEEKING
                                                -4-      LEAVE TO FILE APPLICATION UNDER SEAL
Case 2:20-cv-01582-VAP-RAO Document 6 Filed 03/12/20 Page 6 of 9 Page ID #:880



 1   1997). The mediation privilege “serve[s] important public ends by promoting
 2   conciliatory relationships among parties to a dispute, by reducing litigation costs and
 3   by decreasing the size of state and federal court dockets, thereby increasing the
 4   quality of justice in those cases that do not settle voluntarily.” Folb v. Motion
 5   Picture Indus. Pension & Health Plans, 16 F. Supp. 2d 1164, 1177 (C.D. Cal. 1998),
 6   aff'd, 216 F.3d 1082 (9th Cir. 2000). Similarly, the attorney work product doctrine is
 7   an important privilege that “protects the integrity of adversarial proceedings by
 8   allowing attorneys to prepare their thoughts and impressions about a case freely and
 9   without reservation.” Am. Civil Liberties Union of N. California v. United States
10   Dep’t of Justice, 880 F.3d 473, 484 (9th Cir. 2018); see also Fed. R. Civ. P. 26(b)(3).
11   The filing of the Complaint containing Privileged Information has put these
12   important protections in jeopardy, as neither the Official Committee nor Paul
13   Hastings has ever authorized such disclosure, and neither waived or intends to waive
14   any privilege with regard to the Privileged Information that Plaintiff included in his
15   publicly filed Complaint.6 As such, the Official Committee and Paul Hastings are
16   diligently pursuing all reasonable measures to prevent the further dissemination of
17   the Privileged Information, including seeking leave to file under seal portions of an
18   ex parte application seeking an Order to seal the Complaint (i.e., the Underlying
19   Application).
20         The Official Committee and Paul Hastings will be harmed if they must seek
21   relief through a regularly noticed motion; delay in sealing the Complaint will
22   disadvantage the applicants in several ways. First, Plaintiff will presumably attempt
23   to serve the various defendants in this action, further disseminating the Privileged
24   Information. Second, defendants may begin to file answers or make other responsive
25   filings that may make reference to the Privileged Information contained in the
26   Complaint, making the control of such information harder to contain. Third, the risk
27   6
      See Lopes v. Vieira, 719 F. Supp. 2d 1199, 1201 (E.D. Cal. 2010) (“The work-
28   product privilege belongs to both the attorney and the client.”).
                                                              EX PARTE APPLICATION SEEKING
                                              -5-     LEAVE TO FILE APPLICATION UNDER SEAL
Case 2:20-cv-01582-VAP-RAO Document 6 Filed 03/12/20 Page 7 of 9 Page ID #:881



 1   of further dissemination of the Privileged Information to the public at large grows
 2   with each day that it is publicly available. It is critical that the Complaint be sealed
 3   as soon as possible.
 4             Neither the Official Committee nor Paul Hastings is responsible for the release
 5   of this Privileged Information. They did not authorize Plaintiff, or indeed anyone, to
 6   divulge its Privileged Information and were unaware of Plaintiff’s intention to do so
 7   with materials he received in the course of his employment at Paul Hastings as an
 8   attorney representative of the Official Committee. (Carlton Decl., ¶ 3.)
 9        B.       Courts Have Long Recognized That Sealing Privileged Information
10                 Is Appropriate
11             It is appropriate for judicial records to be sealed from public access when there
12   are “compelling reasons” that outweigh the “general history of access and the public
13   policies favoring disclosure.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172,
14   1178-79 (9th Cir. 2006). The protection of privileged materials and attorney work-
15   product is regularly found to be a sufficiently compelling reason to seal judicial
16   records. See, e.g., in re Hewlett-Packard Co. S'holder Derivative Litig., No. 15-
17   16688, 2017 WL 5712130, at *4 (9th Cir. Nov. 28, 2017) (affirming sealing decision
18   where “[t]he special master found that HP provided compelling reasons to justify its
19   sealing motion, including that the documents at issue included . . . material protected
20   by the attorney–client privilege and the work product doctrine”); Hernandez v.
21   Creative Concepts, No. 2:10-cv-02132-PMP-VCF, 2013 WL 3864066, *9 (D. Nev.
22   July 24, 2013) (“The Ninth Circuit . . . recognizes that attorney-client
23   communications are ‘traditionally kept secret’ and would not require ‘compelling
24   reasons’ or a ‘particularized showing of good cause’ before such materials are filed
25   with the court under seal.”). Thus, where a judicial filing contains information
26   protected by privilege or the attorney work-product doctrine, such filing should be
27   sealed.7
28   7
         See also Guidiville Rancheria of Cal. v. United States, No. 12-CV-01326-YGR,
                                                                 EX PARTE APPLICATION SEEKING
                                                 -6-     LEAVE TO FILE APPLICATION UNDER SEAL
Case 2:20-cv-01582-VAP-RAO Document 6 Filed 03/12/20 Page 8 of 9 Page ID #:882



 1        C.       The Underlying Application Necessarily Contains Privileged
 2                 Information And Leave To File It Under Seal Should Be Granted
 3             To support the Underlying Application and to explain why the Complaint
 4   must be sealed—i.e., that it contains certain Privileged Information—the Official
 5   Committee and Paul Hastings must be able to discuss that Privileged Information
 6   (and the reasons why it is privileged or otherwise protected from disclosure) without
 7   fear of waiver or further dissemination of the Privileged Information. This can be
 8   //
 9   //
10   //
11   //
12   //
13   //
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25
     2013 WL 6571945, at *9 (N.D. Cal. Dec. 13, 2013) (“The document is covered by
26   the attorney–client privilege, which establishes compelling reasons for sealing it
     from the public record.”); Hanson v. Wells Fargo Home Mortg., Inc., No. 13-CV-
27   00939-JLR, 2013 WL 5674997, at *3 (W.D. Wash. Oct. 17, 2013) (“Courts
     generally accept attorney–client privilege and the work-product-doctrine as a
28   ‘compelling reason’ justifying a motion to seal.”).
                                                              EX PARTE APPLICATION SEEKING
                                              -7-     LEAVE TO FILE APPLICATION UNDER SEAL
Case 2:20-cv-01582-VAP-RAO Document 6 Filed 03/12/20 Page 9 of 9 Page ID #:883



 1   accomplished by granting the applicants leave to file certain portions of the
 2   Underlying Application under seal.
 3   IV.   CONCLUSION
 4         For the foregoing reasons, the Official Committee and Paul Hastings
 5   respectfully request that the Court grant the applicants leave to file portions of the
 6   Underlying Application under seal.
 7
 8   Respectfully submitted,
 9
10    DATED: March 12, 2020             PAUL HASTINGS LLP
11
12
                                        By: /s/ Thomas A. Zaccaro
13
                                                      THOMAS A. ZACCARO
14
15                                          Attorneys for Non-Party
                                            OFFICIAL COMMITTEE OF
16                                          UNSECURED CREDITORS
17                                          OF ALL TITLE III DEBTORS
                                            (OTHER THAN COFINA AND PBA)
18                                          and for Defendant PAUL HASTINGS LLP
19
20
21
22
23
24
25
26
27
28
                                                               EX PARTE APPLICATION SEEKING
                                              -8-      LEAVE TO FILE APPLICATION UNDER SEAL
